
	

113 HR 1741 IH: Dairy Freedom Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1741
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Goodlatte (for
			 himself and Mr. David Scott of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish a dairy producer margin insurance program
		  for the purpose of protecting dairy producer income by paying participating
		  dairy producers margin insurance payments when actual dairy producer margins
		  are less than a threshold level, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Freedom
			 Act.
		2.Dairy producer
			 margin insurance programSubtitle E of title I of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771 et seq.) is amended by
			 adding at the end the following new section:
			
				1511.Dairy producer margin insurance
				program
					(a)DefinitionsIn this section:
						(1)Actual dairy
				producer marginThe term
				actual dairy producer margin means the difference between the
				all-milk price and the average feed cost, as calculated under subsection
				(b)(2).
						(2)All-milk
				priceThe term all-milk price means the average
				price received, per hundredweight of milk, by dairy producers for all milk sold
				to plants and dealers in the United States, as reported by the National
				Agricultural Statistics Service.
						(3)Average feed
				costThe term average
				feed cost means the average cost of feed used by a dairy operation to
				produce a hundredweight of milk, determined under subsection (b)(1) using the
				sum of the following:
							(A)The product
				determined by multiplying—
								(i)1.0728; by
								(ii)the price of corn
				per bushel.
								(B)The product determined by
				multiplying—
								(i)0.00735; by
								(ii)the price of soybean meal per ton.
								(C)The product determined by
				multiplying—
								(i)0.0137; by
								(ii)the price of alfalfa hay per ton.
								(4)Consecutive
				2-month periodThe term consecutive 2-month period
				refers to the 2-month period consisting of the months of January and February,
				March and April, May and June, July and August, September and October, or
				November and December, respectively.
						(5)Dairy
				producerThe term
				dairy producer means an individual or entity that directly or
				indirectly (as determined by the Secretary)—
							(A)shares in the risk
				of producing milk; and
							(B)makes
				contributions (including land, labor, management, equipment, or capital) to the
				dairy operation of the individual or entity that are at least commensurate with
				the share of the individual or entity of the proceeds of the operation.
							(6)Margin insurance
				programThe term
				margin insurance program means the dairy producer margin
				insurance program required by this section.
						(7)Participating
				dairy producerThe term participating dairy
				producer means a dairy producer that registers under subsection (d)(2)
				to participate in the margin insurance program.
						(8)Production
				historyThe term
				production history means the quantity of annual milk marketings
				determined for a dairy producer under subsection (e)(1).
						(9)United
				StatesThe term United
				States, in a geographical sense, means the 50 States.
						(b)Calculation of
				average feed cost and actual dairy producer margins
						(1)Calculation of
				average feed costThe
				Secretary shall calculate the national average feed cost for each month using
				the following data:
							(A)The price of corn for a month shall be the
				price received during that month by agricultural producers in the United States
				for corn, as reported in the monthly Agriculture Prices report by the
				Secretary.
							(B)The price of soybean meal for a month shall
				be the central Illinois price for soybean meal, as reported in the Market
				News—Monthly Soybean Meal Price Report by the Secretary.
							(C)The price of alfalfa hay for a month shall
				be the price received during that month by agricultural producers in the United
				States for alfalfa hay, as reported in the monthly Agriculture Prices report by
				the Secretary.
							(2)Calculation of
				actual dairy producer marginsThe Secretary shall calculate the actual
				dairy producer margin for each consecutive 2-month period by
				subtracting—
							(A)the average feed
				cost for that consecutive 2-month period, determined in accordance with
				paragraph (1); from
							(B)the all-milk price
				for that consecutive 2-month period.
							(c)Establishment of
				dairy producer margin insurance programThe Secretary shall establish and
				administer a dairy producer margin insurance program for the purpose of
				protecting dairy producer income by paying participating dairy producers margin
				insurance payments when actual dairy producer margins are less than the
				threshold levels for the payments.
					(d)Eligibility and
				registration of dairy producers for margin insurance program
						(1)EligibilityAll dairy producers in the United States
				shall be eligible to participate in the margin insurance program.
						(2)Registration
				process
							(A)Registration
								(i)In
				generalThe Secretary shall
				register all interested dairy producers in the margin insurance program.
								(ii)Manner and
				formThe Secretary shall
				specify the manner and form by which a dairy producer shall register for the
				margin insurance program.
								(B)Treatment of
				multi-producer operationsIf
				a dairy operation consists of more than 1 dairy producer, all of the dairy
				producers of the operation shall be treated as a single dairy producer for
				purposes of—
								(i)purchasing margin
				insurance; and
								(ii)payment of
				producer premiums under subsection (f)(4).
								(C)Treatment of
				producers with multiple dairy operationsIf a dairy producer operates 2 or more
				dairy operations, each dairy operation of the producer shall require a separate
				registration to participate and purchase margin insurance.
							(3)Time for
				registration
							(A)Existing dairy
				producersDuring the 1-year period beginning on the date of
				enactment of this section, a dairy producer that is actively engaged in a dairy
				operation as of that date may register with the Secretary to participate in the
				margin insurance program.
							(B)New
				EntrantsA dairy producer
				that has no existing interest in a dairy operation as of the date of enactment
				of this section, but that, after that date, establishes a new dairy operation,
				may register with the Secretary during the 180-day period beginning on the date
				on which the dairy operation first markets milk commercially to participate in
				the margin insurance program.
							(4)Retroactivity
							(A)Notice of
				availability of retroactive protectionNot later than 30 days after the effective
				date of this section, the Secretary shall publish a notice in the Federal
				Register to inform dairy producers of the availability of retroactive margin
				insurance, subject to the condition that interested producers must file a
				notice of intent (in such form and manner as the Secretary specifies in the
				Federal Register notice) to participate in the margin insurance program.
							(B)Retroactive
				margin insurance
								(i)AvailabilityIf a dairy producer files a notice of
				intent under subparagraph (A) to participate in the margin insurance program
				before the initiation of the sign-up period for the margin insurance program
				and subsequently signs up for the margin insurance program, the producer shall
				receive margin insurance retroactive to the effective date of this
				section.
								(ii)DurationRetroactive margin insurance under this
				paragraph for a dairy producer shall apply from the effective date of this
				section until the date on which the producer signs up for the margin insurance
				program.
								(C)Notice of intent
				and obligation to participateIn no way does filing a notice of intent
				under this paragraph obligate a dairy producer to sign up for the margin
				insurance program once the program rules are final, but if a producer does file
				a notice of intent and subsequently signs up for the margin insurance program,
				that dairy producer is obligated to pay premiums for any retroactive margin
				insurance selected in the notice of intent.
							(5)ReconstitutionThe Secretary shall ensure that a dairy
				producer does not reconstitute a dairy operation for the sole purpose of
				purchasing margin insurance.
						(e)Production
				history of participating dairy producers
						(1)Determination of
				production history
							(A)In
				generalThe Secretary shall
				determine the production history of the dairy operation of each participating
				dairy producer in the margin insurance program.
							(B)CalculationExcept as provided in subparagraph (C), the
				production history of a participating dairy producer shall be equal to the
				highest annual milk marketings of the dairy producer during any 1 of the 3
				calendar years immediately preceding the registration of the dairy producer for
				participation in the margin insurance program.
							(C)New
				producersIf a dairy producer
				has been in operation for less than 1 year, the Secretary shall determine the
				production history of the dairy producer by extrapolating the actual milk
				marketings for the months that the dairy producer has been in operation to a
				yearly amount.
							(2)Required
				informationA participating
				dairy producer shall provide all information that the Secretary may require in
				order to establish the production history of the dairy operation of the dairy
				producer.
						(3)Transfer of
				production history
							(A)Transfer by
				sale
								(i)Request for
				transferIf an existing dairy
				producer sells an entire dairy operation to another party, the seller and
				purchaser may jointly request that the Secretary transfer to the purchaser the
				interest of the seller in the production history of the dairy operation.
								(ii)TransferIf
				the Secretary determines that the seller has sold the entire dairy operation to
				the purchaser, the Secretary shall approve the transfer and, thereafter, the
				seller shall have no interest in the production history of the sold dairy
				operation.
								(B)Transfer by
				Lease
								(i)Request for
				transferIf an existing dairy
				producer leases an entire dairy operation to another party, the lessor and
				lessee may jointly request that the Secretary transfer to the lessee for the
				duration of the term of the lease the interest of the lessor in the production
				history of the dairy operation.
								(ii)TransferIf the Secretary determines that the lessor
				has leased the entire dairy operation to the lessee, the Secretary shall
				approve the transfer and, thereafter, the lessor shall have no interest for the
				duration of the term of the lease in the production history of the leased dairy
				operation.
								(C)Coverage
				levelA purchaser or lessee
				to whom the Secretary transfers a production history under this paragraph may
				not obtain a different level of margin insurance coverage held by the seller or
				lessor from whom the transfer was obtained.
							(D)New
				entrantsThe Secretary may
				not transfer the production history determined for a dairy producer described
				in subsection (d)(3)(B) to another person.
							(4)Movement and
				transfer of production history
							(A)Movement and
				transfer authorizedSubject
				to subparagraph (B), if a dairy producer moves from 1 location to another
				location, the dairy producer may maintain the production history associated
				with the operation.
							(B)Notification
				requirementA dairy producer shall notify the Secretary of any
				move of a dairy operation under subparagraph (A).
							(C)Subsequent
				occupation of vacated locationA party subsequently occupying a dairy
				operation location vacated as described in subparagraph (A) shall have no
				interest in the production history previously associated with the operation at
				that location.
							(f)Margin
				insurance
						(1)In
				generalAt the time of the
				registration of a dairy producer in the margin insurance program under
				subsection (d) and annually thereafter during the duration of the margin
				insurance program, an eligible dairy producer may purchase margin
				insurance.
						(2)Selection of
				payment thresholdA
				participating dairy producer purchasing margin insurance shall elect a coverage
				level in any increment of $0.50, with a minimum of $4.00 and a maximum of
				$8.00.
						(3)Selection of
				coverage percentageA
				participating dairy producer purchasing margin insurance shall elect a
				percentage of coverage, equal to not more than 80 percent nor less than 25
				percent, of the production history of the dairy operation of the participating
				dairy producer.
						(4)Producer
				Premiums
							(A)Premiums
				requiredA participating
				dairy producer that purchases margin insurance shall pay an annual premium
				equal to the product obtained by multiplying—
								(i)the percentage
				selected by the dairy producer under paragraph (3);
								(ii)the production
				history applicable to the dairy producer; and
								(iii)the premium per hundredweight of milk, as
				specified in the applicable table under paragraph (B) or (C).
								(B)Premium per
				hundredweight for first 4 million pounds of productionFor the first 4,000,000 pounds of milk
				marketings included in the annual production history of a participating dairy
				operation, the premium per hundredweight corresponding to each coverage level
				specified in the following table is as follows:
								
									
										
											Coverage LevelPremium per Cwt.
											
										
										
											$4.00$0.000
											
											$4.50$0.01 
											
											$5.00$0.02 
											
											$5.50$0.035
											
											$6.00$0.045
											
											$6.50$0.09 
											
											$7.00$0.18 
											
											$7.50$0.60 
											
											$8.00$0.95. 
											
										
									
								
							(C)Premium per
				hundredweight for production in excess of 4 million poundsFor milk marketings in excess of 4,000,000
				pounds included in the annual production history of a participating dairy
				operation, the premium per hundredweight corresponding to each coverage level
				is as follows:
								
									
										
											Coverage LevelPremium per Cwt.
											
										
										
											$4.00$0.030
											
											$4.50$0.045
											
											$5.00$0.066
											
											$5.50$0.11 
											
											$6.00$0.185
											
											$6.50$0.29 
											
											$7.00$0.38 
											
											$7.50$0.83 
											
											$8.00$1.06. 
											
										
									
								
							(D)Time for
				payment
								(i)First
				yearAs soon as practicable
				after a dairy producer registers to participate in the margin insurance program
				and purchases margin insurance, the dairy producer shall pay the premium
				determined under subparagraph (A) for the dairy producer for the first calendar
				year of the margin insurance.
								(ii)Subsequent
				years
									(I)In
				generalWhen the dairy
				producer first purchases margin insurance, the dairy producer shall also elect
				the method by which the dairy producer will pay premiums under this subsection
				for subsequent years in accordance with 1 of the schedules described in
				subclauses (II) and (III).
									(II)Single annual
				paymentThe participating
				dairy producer may elect to pay 100 percent of the annual premium determined
				under subparagraph (A) for the dairy producer for a calendar year by not later
				than January 15 of the calendar year.
									(III)Semi-annual
				paymentsThe participating
				dairy producer may elect to pay—
										(aa)50 percent of the annual premium determined
				under subparagraph (A) for the dairy producer for a calendar year by not later
				than January 15 of the calendar year; and
										(bb)the remaining 50 percent of the premium by
				not later than June 15 of the calendar year.
										(5)Producer premium
				obligations
							(A)Pro-ration of
				first year premiumA participating dairy producer that purchases
				margin insurance after initial registration in the margin insurance program
				shall pay a pro-rated premium for the first calendar year based on the date on
				which the producer purchases the coverage.
							(B)Subsequent
				premiumsExcept as provided in subparagraph (A), the annual
				premium for a participating dairy producer shall be determined under paragraph
				(4) for each year in which the margin insurance program is in effect.
							(C)Legal
				obligation
								(i)In
				generalExcept as provided in clauses (ii) and (iii), a
				participating dairy producer that purchases margin insurance shall be legally
				obligated to pay the applicable premiums for the entire period of the margin
				insurance program (as provided in the payment schedule elected under paragraph
				(4)(B)), and may not opt out of the margin insurance program.
								(ii)DeathIf
				the dairy producer dies, the estate of the deceased may cancel the margin
				insurance and shall not be responsible for any further premium payments.
								(iii)RetirementIf the dairy producer retires, the producer
				may request that Secretary cancel the margin insurance if the producer has
				terminated the dairy operation entirely and certifies under oath that the
				producer will not be actively engaged in any dairy operation for at least the
				next 7 years.
								(6) Payment
				thresholdA participating
				dairy producer with margin insurance shall receive a margin insurance payment
				whenever the average actual dairy producer margin for a consecutive 2-month
				period is less than the coverage level threshold selected by the dairy producer
				under paragraph (2).
						(7) Margin
				insurance payments
							(A)In
				generalThe Secretary shall
				make a margin insurance protection payment to each participating dairy producer
				whenever the average actual dairy producer margin for a consecutive 2-month
				period is less than the coverage level threshold selected by the dairy producer
				under paragraph (2).
							(B)Amount of
				paymentThe margin insurance
				payment for the dairy operation of a participating dairy producer shall be
				determined as follows:
								(i)The Secretary shall calculate the
				difference between—
									(I)the coverage level threshold selected by
				the dairy producer under paragraph (2); and
									(II)the average
				actual dairy producer margin for the consecutive 2-month period.
									(ii)The amount determined under clause (i)
				shall be multiplied by—
									(I)the percentage selected by the dairy
				producer under paragraph (3); and
									(II)the lesser of—
										(aa)the quotient obtained by dividing—
											(AA)the production history applicable to the
				producer under subsection (e)(1); by
											(BB)6; and
											(bb)the
				actual quantity of milk marketed by the dairy operation of the dairy producer
				during the consecutive 2-month period.
										(g)Effect of
				failure To pay premiums
						(1)Loss of
				benefitsA participating
				dairy producer that is in arrears on premium payments for margin
				insurance—
							(A)remains legally obligated to pay the
				premiums; and
							(B)may not receive margin insurance until the
				premiums are fully paid.
							(2)EnforcementThe Secretary may take such action as is
				necessary to collect premium payments for margin insurance.
						(h)DurationThe Secretary shall conduct the margin
				insurance program during the period beginning on October 1, 2014, and ending on
				September 30,
				2018.
					.
		3.Repeal or
			 reauthorization of other dairy-related provisions
			(a)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
			(b)Repeal of milk
			 income loss contract programSection 1506 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is repealed.
			(c)Repeal dairy
			 export incentive programSection 153 of the Food Security Act of
			 1985 (15 U.S.C. 713a–14) is repealed.
			(d)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
				(1)by striking
			 subparagraph (D); and
				(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
				(e)Effective
			 dateThe repeals under
			 subsections (a), (b), and (c) and the amendments made by subsection (d) shall
			 take effect on October 1, 2013.
			
